1

2

3

4

5                               UNITED STATES DISTRICT COURT

6                                    DISTRICT OF NEVADA

7                                                ***

8    MITCHELL FIELDS,                              Case No. 2:17-cv-01725-MMD-CBC

9                                   Plaintiff,                     ORDER
           v.
10
     JAMES DZURENDA, et al.,
11
                                 Defendants.
12

13   I.    SUMMARY

14         Plaintiff Mitchell Fields, who is incarcerated in the Nevada Department of

15   Corrections (“NDOC”), bring this civil rights case under 42 U.S.C. § 1983. For the

16   following reasons, the Court sua sponte refers this case to the Pro Bono Program

17   (“Program”) adopted in General Order 2017-07 for appointment of pro bono counsel.

18   II.   BACKGROUND

19         The Court allowed the following claims in Plaintiff’s First Amended Complaint1 to

20   proceed in this action after screening: two claims for Eighth Amendment deliberate

21   indifference to serious medical needs and one Fourteenth Amendment equal protection

22   claim. (ECF No. 9 at 2.)

23         In support of the first surviving claim, Plaintiff alleges that he has been denied

24   treatment for a botched blepharoplasty that has left him with crossed eyes, double

25   vision, and severe headaches. (See ECF No. 8 at 5-6.) In support of his second

26         1Plaintifffiled a Second Amended Complaint (ECF No. 21), but he did not obtain
27   Defendants’ written consent or move the Court for leave to amend. Plaintiff was required
     to do so under Federal Rule of Civil Procedure 15(a)(2) because none of the exceptions
28   in Rule 15(a)(1) apply. Accordingly, the Court will strike the Second Amended Complaint
     from the docket.
1    surviving claim, Plaintiff alleges that he has been denied treatment for hepatitis C. (Id. at

2    12.) In support of his third surviving claim, Plaintiff alleges that he was removed from

3    educational and vocational programs because he was too old. (Id. at 13.)

4    III.   LEGAL STANDARD

5           There is no constitutional right to appointed counsel in a § 1983 action. E.g.,

6    Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), opinion reinstated in pertinent

7    part, 154 F.3d 952, 954 n.1 (9th Cir. 1998) (en banc). The provision in 28 U.S.C. §

8    1915(e)(1), however, gives a district court the discretion to request that an attorney

9    represent an indigent civil litigant. 28 U.S.C. § 1915(e)(1) (“The court may request an

10   attorney to represent any person unable to afford counsel.”); see, e.g., Wilborn v.

11   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). Yet, the statute does not give the court

12   the authority to compel an attorney to accept appointment, such that counsel remains

13   free to decline the request. See Mallard v. U.S. Dist. Court for S. Dist. of Iowa, 490 U.S.

14   296, 310 (1989). Furthermore, while the decision to request counsel lies within the

15   discretion of the district court, the court may exercise this discretion to request counsel

16   only under “exceptional circumstances.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

17   1991). “A finding of exceptional circumstances requires an evaluation of both the

18   likelihood of success on the merits and [the plaintiff’s ability to] articulate his claims pro

19   se in light of the complexity of the legal issues involved.” Id. (quoting Wilborn, 789 F.2d

20   at 1331) (internal quotation marks omitted).

21   IV.    DISCUSSION

22          Extraordinary circumstances exist in this case to warrant the appointment of

23   counsel. First, Plaintiff’s case presents complex legal and medical issues related to

24   hepatitis C and blepharoplasty, and it is clear that Plaintiff has little ability to articulate his

25   claims. Plaintiff experiences: “constant pain in the upper right-side of his abdomen (liver),

26   spontaneous occasionally [sic] vomiting, constant itching of his arms, legs and abdomen,

27   constantly being lethargic and also being very weak, [and] mild ascites that cause fluids

28   in the abdomen to accumulate which also causes swelling of his hands and legs making


                                                     2
1    it painful for [Plaintiff] to grasp a pen and write or sit for any lengths [sic] of times.” (ECF

2    No. 36 at 5.) Plaintiff also alleges that he cannot receive assistance from other inmates

3    to review his medical records and does not have access to the law library. (Id.)

4    Furthermore, “[w]ithout counsel and while incarcerated, [Plaintiff is] expected to locate a

5    medical expert willing to submit an affidavit on his behalf, manage discovery for his multi-

6    party multi-claim lawsuit, and conduct a full trial.” Clemons v. Hill, 743 F. App’x 885, 886

7    (9th Cir. 2018). These circumstances, considered collectively, suggest a finding of

8    exceptional circumstances.

9           Second, there is at least some likelihood of success on the merits. Plaintiff alleges

10   that he has been denied life-saving treatment for his hepatitis C as well as treatment for

11   his eye condition. Plaintiff’s claims do not appear to be trivial or frivolous. In light of the

12   serious complexity of the issues in Plaintiff’s case and his inability to articulate his

13   claims, Plaintiff has shown sufficient likelihood of success to warrant appointment of

14   counsel.

15          Third, Plaintiff’s pro se First Amended Complaint, which must be liberally

16   construed, suggests that Plaintiff is challenging NDOC’s policy of refusing curative

17   treatment for hepatitis C. (See ECF No. 8 at 12.) Given that numerous incarcerated

18   individuals currently are challenging NDOC’s policy for treating hepatitis C,2 the Court

19   finds that extraordinary circumstances exist in this case to warrant appointment of

20   counsel.

21          Accordingly, the Court will sua sponte refer this case to the Pro Bono Program.3

22   V.     CONCLUSION

23          It is therefore ordered that the Court refers this case to the Pro Bono Program

24   (“Program”) adopted in General Order 2017-07 for appointment of pro bono counsel. By

25

26          2See   ECF No. 156 in Cruzado v. Baca, Case No. 3:16-cv-00690-MMD-CBC.
27          3Magistrate Judge Nancy J. Koppe has twice denied Plaintiff’s requests for
     appointment of counsel in this case. (ECF Nos. 27, 38.) Upon careful consideration, the
28   Court nevertheless finds that appointment of counsel is warranted.


                                                    3
1    referring this case to the Program, the Court is not expressing an opinion as to the merits

2    of the case.

3          It is further ordered that the Clerk forward this order to the Pro Bono Liaison.

4          It is further ordered that the Clerk strike Plaintiff’s Second Amended Complaint

5    (ECF No. 21) from the docket.

6          DATED THIS 24th day of July 2019.

7

8                                                    MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 4
